RENDERED: JANUARY 29, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-0792-MR


LINDA RICHARDSON NEACE                                                 APPELLANT


               APPEAL FROM BREATHITT CIRCUIT COURT
v.            HONORABLE FRANK ALLEN FLETCHER, JUDGE
                       ACTION NO. 16-CI-00053


KENNETH SCOTT COOMER                                                     APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, KRAMER, AND MAZE, JUDGES.

CALDWELL, JUDGE: The Appellant, Linda Richardson Neace (Neace), filed a

petition for a permanent injunction in the Breathitt Circuit Court to enjoin the

Appellee, Kenneth Scott Coomer (Coomer), from blocking access to a driveway

which provided access to her property through a portion of his property. The trial

court entered findings of fact and conclusions of law determining that neither party

should impede access of the other to the driveway and that both landowners had an
easement to use the driveway that traversed the land of each of them. Having

reviewed the findings of fact and conclusions of law of the trial court, we affirm.

                                      FACTS

             Neace filed a petition for a permanent injunction in the Breathitt

Circuit Court in March of 2016. Neace alleged that Coomer was blocking passage

to a portion of a driveway which provided access to her residence. In the attached

affidavit, she alleged she was the owner of a tract of land to which a driveway,

which existed at the time she purchased the property and had existed for over

fifteen (15) years prior to her purchase, provided ingress and egress. Neace also

alleged her access to a portion of the driveway had been blocked. However, she

did not state in the affidavit who was blocking her access.

             In a response through counsel, Coomer denied blocking Neace’s

access to that portion of the driveway that was upon land he alleged he owned. In

his prayer for relief, Coomer requested an order acknowledging that he had a

prescriptive easement over the portion of the driveway that was upon Neace’s

property.

             A temporary injunction was then sought by Neace. A hearing was

held on November 1, 2016, and the trial court heard the testimony of Neace and

Coomer. The trial court granted a temporary injunction prohibiting Coomer from

using “the driveway across the property” of Neace except during daylight hours


                                         -2-
and only to travel upon the driveway to travel to his property for a specific

purpose; apparently, Coomer did not have a residence on the property.

             The trial court ordered mediation, but it was unsuccessful as in

January of 2017, Neace filed a motion for summary judgment seeking issuance of

the permanent injunction she had initially requested from the trial court. Coomer

responded with a motion to hold the motion for summary judgment in abeyance

until he could depose the son of the original owner of the property from which both

Neace’s and Coomer’s parcels derived. The trial court held the summary judgment

motion in abeyance and set a trial date.

             The only video certified in the record by the trial court is a motion

hour which occurred on July 21, 2017, at which counsel for both parties appeared

and discussed the matter with the trial court. At that time, the trial court ordered

counsel to brief their positions within thirty (30) days.

             Counsel for Coomer filed a memorandum of law while counsel for

Neace filed a brief in support of the motion for summary judgment. Neace filed a

motion for contempt in October of 2017, after she alleged Coomer had placed

metal stakes in the driveway and one of the stakes had damaged a tire on her

vehicle. The outcome of this motion for contempt is unclear as the trial court

apparently entered no written order, and Neace did not designate the date for which

the motion was noticed as part of the record on appeal.


                                           -3-
             In December of 2017, in response to a motion by Coomer, the trial

court amended the temporary injunction to allow Coomer to use the driveway until

8:30 PM. The prior order prohibiting his use after sunset had been rendered

unreasonable by the change of season and the resultant loss of daylight hours.

             The next autumn, in September of 2018, counsel for Coomer filed a

motion requesting a trial date. A bench trial was scheduled by the court for

February 11, 2019. By order entered after the trial, the parties were to provide

proposed findings of fact and conclusions of law by April 3, 2019.

             On April 16, 2019, the trial court entered findings of fact and

conclusions of law. The court found the parties owned adjoining tracts of property

in Breathitt County which had both been part of property owned by Roy and

Martha Hays beginning in the 1940s. The court held Neace had purchased her

portion of the property from descendants of the Hayses in 2005, while Coomer had

purchased his portion from the Breathitt County Master Commissioner of 2013.

The property purchased by Coomer had been previously owned by different

descendants of the Hayses. The trial court found that Neace and her predecessors

in title had “continuously used the road to access the property” that she now owned

and that Coomer and his predecessors in title had “continuously used the road to

access the property” that he now owned. The court then concluded that Neace and

Coomer each had an “express and/or prescriptive easement over the road which


                                         -4-
currently accesses the property” acquired by each of them. The court held that

each maintained “all of the rights and privileges to utilize the road in any manner

which does not interfere with the rights of each other, or, of any other persons

using the road.” The order expressly granted Neace the right to utilize that portion

of the driveway which was upon Coomer’s property “by prescription” and ruled

that title to that portion of the land remained with Coomer. Further, the court held

that all pronounced easements would “run with the land” and that neither party

would have the right to block access to the easements by any other person.

             Neace has appealed, arguing that the trial court erred in granting an

easement to Coomer as he did not present such claim as a counterclaim and only in

the prayer for relief of his answer. We affirm the trial court.

                            STANDARD OF REVIEW

             On appeal, factual determinations made by the Circuit Court after a

bench trial “shall not be set aside unless they are clearly erroneous; that is, not

supported by substantial evidence.” Patmon v. Hobbs, 280 S.W.3d 589, 593 (Ky.

App. 2009) (citing Cole v. Gilvin, 59 S.W.3d 468, 472 (Ky. App. 2001)); Kentucky

Rules of Civil Procedure (CR) 52.01. Questions of law determined by the trial

court are reviewed de novo. Gosney v. Glenn, 163 S.W.3d 894 (Ky. App.

2005). For reasons stated below, we are unable to review the factual findings of




                                          -5-
the trial court and will engage in a de novo analysis of the trial court’s conclusions

of law.

                                     ANALYSIS

             Neace argues that the trial court erred when it declared that Coomer

had a prescriptive and/or express easement when he had never sought such, having

only made such request for a finding in his original answer in the prayer for relief,

rather than in a counterclaim.

             A pleading which sets forth a claim for relief must
             contain “a short and plain statement of the claim showing
             that the pleader is entitled to relief and . . . a demand for
             judgment for the relief to which he deems himself
             entitled.” Kentucky Rules of Civil Procedure (CR) 8.01.
             This Court has clarified that “[t]he true objective of a
             pleading stating a claim is to give the opposing party fair
             notice of its essential nature.” Cincinnati, Newport &
             Covington Transp. Co. v. Fischer, 357 S.W.2d 870, 872
             (Ky. 1962). . . . The purpose of CR 8.01 is to give notice
             and formulate issues without the requirement of detail.
             Stewart v. Lawson, 437 S.W.2d 733, 734 (Ky. 1969).

Rose v. Ackerson, 374 S.W.3d 339, 343 (Ky. App. 2012).

             The purpose of modern notice pleading rules is simply that a party has

notice of the claims the opposing party might be making.

             The purpose of this Rule is to assign to pleadings the
             function of giving notice and formulating true issues
             without the requirement that they detail every fact which
             in the past may have been necessary to constitute a
             formal ‘cause of action’ or a defense. The common law
             concept of pleading to an issue is completely abandoned.
             Stewart v. Lawson, 437 S.W.2d 733, 734 (Ky. 1969).

                                          -6-
             “All pleadings shall be so construed as to do substantial
             justice.” Id. at 734, citing CR 8.06.

Louisville-Jefferson Cty. Metro Gov’t v. Martin, No. 2007-CA-001629-MR, 2009
WL 1636270, at *5 (Ky. App. Jun. 12, 2009).

             Further, modern liberal pleading requires review of substance over

form. McCollum v. Garrett, 880 S.W.2d 530, 533 (Ky. 1994) (“[A] pleading

[should] be judged according to its substance rather than its label or form.”).

             In his answer to the petition for a permanent injunction, filed in 2016,

Coomer requested that the trial court acknowledge that both parties had a right to

use the driveway, portions of which are upon the property of each. It cannot be

cognizably argued that Neace was not aware that Coomer was requesting that the

trial court determine the relative rights of the parties as to the use of the driveway.

The request in his prayer for an order of the court reflecting he had a prescriptive

easement to use the driveway which touches Neace’s property is sufficient to

notify her of his intention to seek such from the trial court.

             Neace does not raise any issue specifically with the fact finding of the

trial court, and the failure to properly designate the record hampers our ability to

review the findings of fact for error; Neace’s designation of record designated the

bench trial as having occurred on “February 11, 2017” when, in actuality, the

record supports that the bench trial, wherein all evidence was received by the court,

occurred on February 11, 2019. The circuit court clerk provided only video record

                                          -7-
for one correctly designated date in the designation filed by Neace, a July 21, 2017

motion hour at which only the attorneys appeared and no evidence was taken. No

citations to the trial appear in Neace’s brief to this Court.

                   The appellant . . . bore responsibility for ensuring
             the appellate court received a complete record. Steel
             Techs., Inc. v. Congleton, 234 S.W.3d 920, 926 (Ky.
             2007), abrogated by Osborne v. Keeney, 399 S.W.3d 1
             (Ky. 2012). He failed to carry his burden by not
             designating the . . . hearing to be certified as part of the
             appellate record.

                   Some attorneys might read these two sentences
             within CR 98(3),

                    [t]he official video recordings, together with the
                    clerk’s written record, shall constitute the entire
                    original record on appeal. . . .

                    (a) Preparation and Certification by Clerk. The
                    circuit court clerk shall prepare and certify the
                    entire original record on file in his/her office.
                     ....

              and assume the circuit clerk will automatically certify as
              part of the appellate record any event recorded on court
              equipment. In this case, such an assumption, if made,
              was fatal since the . . . Circuit Court Clerk may have
              focused on another sentence in the same rule directing:

                    [t]o facilitate the timely preparation and
                    certification of the record as set out in this rule,
                    appellant or counsel for appellant, if any, shall
                    provide the clerk with a list setting out the dates on
                    which video recordings were made for all pre-trial
                    and post-trial proceedings necessary for inclusion
                    in the record on appeal.


                                           -8-
                    While both interpretations may have merit, in this
             case they demonstrate a quandary for the bar and an
             impossible situation for the bench. Without the recorded
             hearing, we cannot review [Appellant’s] claims and must
             assume the content of the hearing supported the trial
             court’s entry of the [Order]. King v. Commonwealth, 384
S.W.3d 193, 194-95 (Ky. App. 2012). Thus, without the
             ability to review [Appellant’s] claims on the merits, we
             affirm entry of the [Order].

                    We are constrained to reach this harsh result
             because each time we do not strictly apply the rules we
             erode them. We certainly hope this case serves as a
             warning to practitioners to carefully read and follow CR
             98 to avoid missteps on behalf of their clients and to
             ensure a complete record—containing all relevant videos,
             CDs and DVDs—is certified to the appellate court.

Gambrel v. Gambrel, 501 S.W.3d 900, 902 (Ky. App. 2016).

             “It is an Appellant’s duty to ensure that the record on appeal is

‘sufficient to enable the court to pass on the alleged errors.’” Smith v. Smith, 450
S.W.3d 729, 731 (Ky. App. 2014) (quoting Burberry v. Bridges, 427 S.W.2d 583,

585 (Ky. 1968)). Further, when an appellant fails to ensure that the record on

appeal is complete and sufficient for a review of the issues presented, the appellate

court must “assume the missing portions of the record support the trial court’s

decision.” Id. at 732.

             Coomer points out that he was not requesting the trial court enter a

judgment against the Neace, but was rather asking the court to recognize, in

equity, his concomitant right to use the driveway to access his property. The trial


                                         -9-
court expressly found that an easement to use that portion of the driveway which

was upon the parcel owned by Coomer was included in Neace’s deed, a fact which

was found by the trial court following the bench trial. The driveway, which was

erected by the original owner of the entirety of the properties of both parties,

before partition, was found to be accessible to both parties by the trial court as an

“express and/or prescriptive easement.” Again, we must assume that the trial

court’s determination is supported by facts presented at the bench trial since the

video recording was not included in the record for our review, and further, Neace

does not argue that the trial court erred in any of the findings of fact.

             Because Neace does not specifically question any of the findings of

fact, and because of the failure to properly designate the only evidentiary hearing

held in the matter, we are not engaging in a review of the trial court’s findings of

fact. As we cannot review the facts determined by the trial court, we cannot

determine whether the equitable relief it determined Coomer was due, i.e., access

to the driveway, was in error. For it is quite possible that the trial court granted the

relief it did due to the facts as borne out of the hearing and not because of any

request of Coomer.

                   It is well-established law in Kentucky that an
             express written grant is not the sole means of establishing
             an easement. An easement may also be created by
             implication, prescription, or estoppel. Loid v. Kell, 844
S.W.2d 428, 429 (Ky. App. 1992). In the case before us,


                                          -10-
             the circuit court found an easement by implication, in
             reliance on the general rule which states

                   that, where one conveys a part of his estate, he
                   impliedly grants all those apparent or visible
                   easements upon the part retained which were at the
                   time used by the grantor for the benefit of the part
                   conveyed, and which are reasonably necessary for
                   the use of that part.

                   Further:

                   It may be considered as settled in the United States
                   that, on the conveyance of one of several parcels of
                   land belonging to the same owner, there is an
                   implied grant or reservation, as the case may be, of
                   all apparent and continuous easements or incidents
                   or property which have been created or used by
                   him during the unity of possession. . . .

Curry v. Gaines, No. 2006-CA-002588-MR, 2008 WL 162893, at *2 (Ky. App.

Jan. 18, 2008) (quoting Meade v. Ginn, 159 S.W.3d 314, 321 (Ky. 2004)).

             Because there is a basis at law for the conclusions of law and order of

the trial court and as we must assume the findings of fact are accurate due to

Neace’s failure to properly designate the record of the only evidentiary

proceedings in the matter, we affirm.



             ALL CONCUR.




                                        -11-
BRIEF FOR APPELLANT:     BRIEF FOR APPELLEE:

Patrick E. O’Neill       Darrell A. Herald
Jackson, Kentucky        Jackson, Kentucky




                       -12-